Ellsworth, J.
(dissenting). In this case the trial court instructed the jury that there was due upon the cause of action set out in the complaint the sum of $151.61 with interest at 8 per cent, per annum, amounting, at the time of trial, to $180.85. At the proper time in the course of the trial the defendant requested .the court to give certain instructions in reference to his counterclaims, in all of which it was specified that the different causes of action set out as counterclaims should hear interest at the rate of 7 per cent, per annum from the- time they accrued. The trial court refused to give each of these instructions, for the reason that each contained misstatements of the law applicable to the case. In the instruction given, however, the court, while instructing the jury that the counterclaims is sustained by the evidence might be allowed, entirely failed to mention that any sum recovered upon the counterclaims should bear interest at the rate of 7 per cent, per annum, or at any rate, from the time the cause of action accrued. My associates in their opinion find that it would 'have been proper for the court to instruct the jury that appellant was entitled to. 7 per cent, interest on all items in the counterclaims allowed him, but hold that, before he can assign as error the failure of the court to so-charge, it was his duty to call the court’s attention to such instruction, by presenting to the court at the proper time a request in writing that such instruction be given. I cannot agree with my associates that it is incumbent upon a party, in .the courts of this state, to request an instruction upon a material point of law applicable to the case. That the recovery of interest upon a debt arising out of contract, express or implied, is a proper and material point is conceded in the majority opinion. If the charge of the court had *592fairly covered this point, and appellant desired more explicit instructions, it would unquestionably have been his duty to- prepare them in proper form, and -request the court to- give ¡them. The entire failure of th-e court, however, to instruct upon a material point whether requested or not, is error so affecting the rights of the appellant that, in roy opinion, the j-udgment ¡appealed from should be reversed.
By the law -of this state a district court is not required to- instruct upon the evidence or the fa-cts of the -case, except so far as it is necessary to bring clearly before the jury the points of law involved.
The statute -provides in express terms, however, -that “the co-urt in charging -a jury shall instruct as to the law of the case.” Section 7021, Rev. Codes 1905. This means that “it is the duty of the court to present to the jury the substantial issues in the case, and to state to them the principles of law governing th-e rights of the parties, whether any specific instructions are requested by counsel or not.” Barton v. Gray, 57 Mich. 622, 24 N. W. 638. It is therefore not optional or discretionary with the district court whether or not it will instruct upon law points applicable to the issues. The parties may -expect such instruction as á matter of right, and -a failure to give it is ground for new trial. When the question is raised as in this -case that a material point of the law applicable to- the case has not been touched by the charge o-f the court, it is not a sufficient answer to say that no such instruction -has been -requested. It is only in cases in which the -charge as given can be said to fairly cover every point of law -pertinent to the case that a request for further instruction is necessary in order to- bring the matter to- the attention of the -co-urt. Th-e territorial Supreme Court has settled the law upon this point, in its holding .that “it is the duty of the -co-urt to charge the jury, whether requested or not, upon- every point material to the -decision of the case upon which there is evidence, and to charge correctly and fully.” Moline Plow Company v. Gilbert, 3 Dak. 239, 15 N. W. 1. The ruling in the case of Carr v. Railroad Company, 16 N. D. 217, 112 N. W. 972, cited in the majority opinion, -is not in conflict with- the rule last quoted, as in that case it is -expressly found that the charge of the cou-rt fairly -covered the law applicable to the case.
To hold that a district co-urt is not required to- instruct on -one material point leads naturally an-d inevitably -to the conclusion that it is not required to instruct on any material -point; or, in other words, *593that it -may decline -or neglect to instruct at all. It is needless to state that such a conclusion, is wholly repugnant to our system of jurisprudence. “To submit a case to a jury without any directions to guide them from the court would be to reach a result almost as uncertain as the toss of a -copper or the throw of dice. It may not be said that counsel did not request -in'Structions, and that therefore it was not obligatory on the court to give any. Such a view does not accord with our conception of the functions and duties of the judge. He should see that every case goes to the jury so- that they have clear and intelligent notions of precisely what it is that they are to decide. His charge is their chart and compass.” Owen v. Owen, 22 Iowa, 270. While the trial court in the case at bar was justified in refusing to give the instructions requested by appellant, the repeated mention of interest in these instructions may be fairly said 'to have called the court’s attention to -the point that interest should be allowed -upon -any sum that appellant might recover upon his counterclaims. That the amount of interest which might have been allowed upon -these counter-claims was-perhaps* trivial should not affect th-e principle that appellant was entitled to -an instruction upon this as upon every other material point of law presented by his causes of action. The fact that such instruction was given with -regard to plaintiff’s -cause of action, and omitted with reference to appellant’s, is not wholly consistent with the absolute fairness which should characterize -every -charge to a jury.
(120 N. W. 566.)
I believ-e, therefore, that the judgment appealed from should be reversed, and a new trial ordered, -and dis-sent from the. contrary holding of my associates.